Citation Nr: 0103919	
Decision Date: 02/08/01    Archive Date: 02/15/01	

DOCKET NO.  99-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assistance in acquiring special adapted 
housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
April 1975, and from May 1976 to November 1988.

This matter arises from various rating decisions rendered 
since February 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, that denied 
the benefits now sought on appeal.  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
obstructive sleep apnea secondary to morbid obesity, 
peripheral edema, and a history of exertional asthma, 
evaluated as 100 percent disabling; degenerative joint 
disease of the left knee with a history of left medial 
meniscectomy, evaluated as 30 percent disabling; and 
bilateral hearing loss, evaluated as noncompensable.  

2.  The veteran does not suffer from the loss, or loss of use 
of, either lower extremity; the loss, or loss of use of, both 
hands; or blindness in both eyes, with 5/200 visual acuity or 
less.


CONCLUSION OF LAW

The criteria for assistance in acquiring specially adapted 
housing or a home adaptation grant have not been met.  
38 U.S.C.A. § 2101 (West 1991); 38 C.F.R. §§ 3.809, 3.809a 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In considering whether the veteran is entitled to assistance 
in acquiring specially adapted housing or a home adaptation 
grant, it should first be emphasized that only the 
disabilities for which service connection is currently in 
effect may be taken into consideration in reaching a decision 
on the veteran's claim.  In this case, the veteran's service-
connected disabilities include obstructive sleep apnea 
secondary to morbid obesity with peripheral edema and a 
history of exertional asthma, evaluated as 100 percent 
disabling; degenerative joint disease of the left knee with 
history of left medial meniscectomy, evaluated as 30 percent 
disabling; and bilateral hearing loss, evaluated as 
noncompensable.  

To establish entitlement to specially adapted housing under 
38 U.S.C.A. § 2101(a), a veteran must be entitled to 
compensation for permanent and total disability due to (1) 
the loss, or loss of use of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss, or loss of use, of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
See 38 C.F.R. § 3.809.

Alternatively, 38 U.S.C.A. § 2101(b) states, in pertinent 
part, that, where the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
may be issued to a veteran who is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  See 38 C.F.R. § 3.809a.  

The facts in this case are as follows.  The veteran is rated 
totally disabled as a result of his previously noted service-
connected disabilities.  These disabilities also are 
considered to be permanent in nature.  Among these 
disabilities is degenerative joint disease of the left knee 
with a history of left medial meniscectomy.  The veteran's 
left knee disability most recently was examined by VA in 
November 1997.  The left knee was observed to have 
approximately 10 degrees of total range of flexion and 
extension, with flexion being limited to 30 degrees with 
marked pain.  Mild instability and tenderness in the left 
knee joint were observed.  Anterior and posterior drawer 
tests were negative, and the ligaments in the left knee 
appeared to be intact.  Lachman's maneuver was normal.  The 
veteran indicated that he was able to walk from his bed to 
his bathroom (a distance of approximately 25 feet) with 
marked difficulty.  At his personal hearing conducted at the 
RO in April 1999, the veteran testified that he previously 
had worn a brace on his left knee, but that he no longer did 
so because it was too bulky.  He indicated that the brace 
prevented him from getting up when he fell.  The question is 
whether the limitations imposed upon the veteran's left knee 
as a result of his service-connected disability constitute 
"loss of use" of that joint.  This will be held to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function with regard to balance, 
propulsion, etc.  See 38 C.F.R. § 3.350(a)(2) (2000).  
Extremely unfavorable complete ankylosis of the knee or 
shortening of the lower extremity of 3 1/2 inches or more 
will constitute loss of use.  Id.  

In the instant case, although the use of the veteran's left 
lower extremity is severely limited as a result of service-
connected disability associated with the left knee joint, the 
veteran is able to ambulate for short distances without the 
aid of braces, crutches or canes.  Moreover, there is no 
indication that the left knee joint is ankylosed or results 
in shortening of the left lower extremity.  Given that the 
veteran is not service connected for blindness with visual 
acuity of 5/200 or less, and because he does not have loss of 
use of the left lower extremity as a result of his service-
connected left knee disability, entitlement to specially 
adapted housing under 38 U.S.C.A. § 2101(a) is not warranted.  
Similarly, entitlement to assistance in acquiring special 
home adaptations is not warranted because the veteran does 
not have anatomical loss or loss of use of both hands.  See 
38 U.S.C.A. § 2101(b).  As such, entitlement to a special 
home adaptation grant also is not warranted.  


ORDER

Entitlement to assistance in the acquisition of specially 
adapted housing or a special home adaptation grant is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

